Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification (i.e. 68 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “a plurality of lens elements” numbering from 3-7 lenses, does not reasonably provide enablement for lens elements numbering from beyond 7 lens elements to infinity, with any number of .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
With respect to claim 1, wherein all of claims 2-26 depend from claim 1, there is recited “a plurality of lens elements.” This recitation is broadly open ended, to include lens elements numbering from 2 to infinity, with any number of combination of lens elements in between. The specification and drawings clearly disclose lens systems defined by 3 to 7 lens elements, but does not in fact disclose more than 7 lens elements. To make and/or use an imaging optical lens assembly having “a plurality of lens elements” beyond what is defined by the specification and drawings, would require much experimentation to meet the specified recited limitations. Therefore, it is determined that the disclosure fails to teach a scope of enablement for the broad limitation of the claimed invention of “a plurality of lens elements.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-10, 17, 22, 24, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (U.S. Patent Pub. 2016/0327773 A1).


1.08 < ESDX/ESDY; and TL/f < 1.20.
As the data taken from Table 6 on page 7 and in paragraph [0099] in Choi et al, wherein ESDX (d2) =5.78mm and ESDY (d1) =3.88, wherein ESDX/ESDY=1.49. Choi et al further teaches that 1<TL/f<2 (as noted on page 5, paragraph [0088]). It is noted that the values from the Choi et al limitation overlaps with the claimed limitation of TL/f<1.20. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to therefore meet the value of the claimed invention, noting the limitation of Choi et al overlapping the claimed invention, since the thickness of the lens assembly is desired to be as thin as possible so it may be utilized in a mobile device and yet have a long focal length.

1.10 < ESDX/ESDY < 1.50. As noted from page 7, paragraph [0099], ESDX/ESDY=1.49 (as noted in claim 1).

With respect to claim 4, the imaging optical lens assembly of claim 1, wherein the focal length of the imaging optical lens assembly is f, the axial distance between the object-side surface of the first lens element and the image surface is TL, and the following condition is satisfied: 0.50 < TL/f < 1.0. As the data taken from Table 6 on page 7 and in paragraph [0099] in Choi et al, wherein ESDX (d2) =5.78mm and ESDY (d1) =3.88, wherein ESDX/ESDY=1.49. Choi et al further teaches that 1<TL/f<2 (as noted on page 5, paragraph [0088]). It is noted that the values from the Choi et al limitation nearly overlaps with the claimed limitation of 0.50<TL/f<1.0. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to therefore meet the value of the claimed invention, noting the limitation of Choi et al overlapping the claimed invention, since the thickness of the lens assembly is desired to be as thin as possible so it may be utilized in a mobile device and yet have a long focal length.

With respect to claim 5, the imaging optical lens assembly of claim 1, wherein there are five or more lens elements (LE11 to LE32 as noted in Figure 6) and at least three of the lens elements are made of plastic material. It is noted from data table, i.e. 

With respect to claim 6, the imaging optical lens assembly of claim 1, wherein the first lens element (LE11) has positive refractive power (as noted for example on page 1, paragraph [0018]), and a maximum optical effective diameter of the first Jens element is a maximum among maximum optical effective diameters of the lens elements of the imaging optical lens assembly. As noted from Figure 6, it would appear that the first lens element has at least the same diameter as the second lens element, wherein they are both the same, and they are the widest imaged in the Figure drawing. It would have at least been obvious to one of ordinary skill in the art at the time the invention was filed to provide at least one of the widest diameter elements in the lens assembly so that stray light may be limited in the system.

With respect to claim 8, the imaging optical lens assembly of claim 1, wherein a central thickness of the first lens element (LE11) is a maximum among central thicknesses of the lens elements (LE11 to LE32 in Figure 6) of the imaging optical lens assembly. Please note for example in Table 6 on page 7 and well as noting in Figure 6).



With respect to claim 10, the imaging optical lens assembly of claim 9, wherein the central thickness of the first lens element is CT1, the sum of central thicknesses of the lens elements of the imaging optical lens assembly is CT, and the following condition is satisfied: 0.65 < CT1/ΣCT-CT1). Please note for example in Table 6 on page 7, CT1 is determined to be 4.6 and ΣCT=8.35, and CT1/ΣCT-CT1=1.23, which is greater than 0.65.

With respect to claim 17, the imaging optical lens assembly of claim 1, wherein an outer diameter of at least one of the lens elements (LE11 to LE32) comprises at least two cut sides. Please note with respect to Embodiment 2, wherein at least one of the lenses (LE11 for example) has two cut sides. Note for example in Figure 6. The cuts facilitating notches to fit in the lens assembly holder.

With respect to claim 22, the imaging optical lens assembly of claim 1, further comprising: at least one reflective element (P1 and M1).



With respect to claim 25, an electronic device, comprising: the imaging apparatus of claim 24. Please note for example in Figure 15.

With respect to claim 26, the electronic device of claim 25, wherein the electronic device comprises at least two photographing apparatuses (100 and 150) facing towards the same object side of the imaging apparatus in the electronic device. Please note for example in Figure 15 and on page 9, paragraphs [0114] and [0115].

Allowable Subject Matter
Claims 2, 7, 11-16, 18-21 and 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
	The prior art does not show or fairly suggest the claimed invention of an optical imaging system, having the claimed structure and claimed limitations, wherein a rejection under 35 USC 102 or 103 would be improper. Please particularly note the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following are U.S. Patent Pubs. directed to various arrangements of imaging lens assemblies having an aperture that is elliptical:

	Vinogradov et al			U.S. Patent Pub. 2013/0128084 A1
	Li					U.S. Patent Pub. 2013/0215395 A1
	Liu et al				U.S. Patent Pub. 2014/0346230 A1
	Martin et al				U.S. Patent Pub. 2018/0210314 A1

The following are foreign patent references directed to various arrangements of imaging lens assemblies having an aperture that is elliptical:

(Inventor Name not provided in English)	JP H0769515 B2

	Masayuki				JP 2007-328030 A
	Kenichi				JP 2014-107593 A.




 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332. The examiner can normally be reached M-F: 10am-6pm (ET); subject to flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVELYN A LESTER/Primary Examiner
Art Unit 2872